oO ON DO OT FBR WD DY A

Oo WN NY NY NY NY NY DB NY YB NYO BS sw wa Bw ww Bw we Hw A a
- oOo Oo ON ODO OHO KR WH HF DOD OBO AN DO OG HR WM = CO

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1256 Page 1of8

MARK A. LARRANAGA
WALSH & LARRANAGA
705 2"4 Ave., Ste. 501
Seattle, WA 98104
Telephone: (206) 972-0151

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorneys for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA,

Plaintiff, NO. 1:19-CR-02032-SMJ-2

Vs. MOTION TO JOIN CO-DEFENDANT
JAMES CLOUD’S MOTION IN
LIMINE RE: LINDELL
LaFOLLETTE’S FALSE MEMORY
[ECF 185]

DONOVAN CLOUD,
Defendant.

DATE: September 29, 2020
TIME: 9:00 A.M.

Nee eee” ree” Nene” Sees” Seer” “ore” “sore” ee” Noes” “eer” Nee” Nema”

 

TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon,Assistant United States Attorney

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 1 Yakima. WA 98901

(509) 457-5108
oO ON DO ONO BR W DY =

O WN NY NY NY NY NY NHN YB NY NY Ba |= |= |s& ws ww we ae aw a
- oO OO ON DO aA KR WY = BO GO DAN DO ON KR WHO FL |= O

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1257 Page 2 of 8

COMES NOW the Defendant, DONOVAN CLOUD, by and through his
attorneys of record, RICHARD A. SMITH, of Smith Law Firm and MARK
LARRANAGA of Walsh and Larrafiaga, and moves the Court for an Order allowing
the defendant to join in defendant James Cloud’s Motion in Limine Re: Lindell
LaFollette’s False Memory [ECF 185].

This motion is made based upon co-defendant James Cloud’s Motion in
Limine [ECF 185] and in reply to the Government’s Response [ECF 188] filed
September 4, 2020, and the Memorandum of Points and Authorities submitted with
this motion.

DATED this 10th day of September, 2020.

Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S MOTION IN
LIMINE RE: LINDELL LaFOLLETTE’S FALSE MEMORY [ECF 185]

Donovan Cloud incorporates herein I (Introduction) and II A-F (Background)
of ECF 185, pages 1-21, as factual background in support of this motion.

A. Additional background.

On January 27, 2020 Special Agent Ribail and FBI Special Agent Terami
interviewed Lindell LaFollette. During that interview Mr. LaFollette referred to the
red shirted male that he saw on June 8, 2020 as James Cloud. It is not clear that
either agent showed Mr. LaFollette any photographs or photo montages during this

interview or had him refresh his memory with his prior statements.

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 2 Yakima. WA 98901

(509) 457-5108
oOo oa nN Oo oO FBR WW DY =

DOD WN NY NY NY NY NY NYO NY NY YDB BSF Ba se soe Bw we Bw Bw HA A
-+- Oo 9O DN DO TA KR WY |= DOD oO WAN DO ON KR WD DB = OC

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1258 Page 3 of 8

During the interview agents reported the following:
LaFollette referred to the man wearing the red shirt as James Cloud,
after seeing Cloud, and hearing the name, on the news.

According to this same report he identified a man wearing blue as follows:

LaFollette turned to the rear driver’s side of the truck, a little in front

of the rear tires, and saw the man wearing blue lift up a shotgun and

pointed it at LaFollette. LaFollette knew it was a shotgun because the

barrel diameter was larger than a rifle. Immediately after, LaFollette

was shot in the head. The man wearing blue was also the person that

told them that DOBIE was not seeing anyone when they went to

DOBIE’s the first time.

(BN 10254)
Mr. LaFollette never identified the “man wearing blue” by name. He was never asked
the name of the “man wearing blue” (likely because the name was known to the
agents) and no mention was made of Donovan Cloud, either by name or description.

James Cloud filed his Motion in Limine [ECF 185] on August 21, 2020. The
motion discloses that the James Cloud defense team interviewed Mr. LaFollette in
early August 2020. “During that interview, Mr. LaFollette not only referred to the red
shirted male as James Cloud, but now referred to the blue shirted male (the one he
previously identified as Morris Jackson) as Donovan Cloud ...” [ECF 185, page 4,
lines 14-16].

In addition:

Mr. LaFollette explained the connection he made between the Clouds

and the Medicine Valley murders came from two places:

First, the information provided from reporter Phil Ferolito; and

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 3 Yakima. WA 98901

(509) 457-5108
oO ON ODO Oo BR WO DY =

Oo WN NY NY NY NY NY NY NY NY NY Ba sa se wo wo wo Bw mw A a
- Oo O ON OO RB WH Fs DOD oO DAN DW ON KR WO HB HA OC

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1259 Page 4of8

Second, he spoke with “a few different people” (he couldn’t
remember who, or whether they were witnesses), all of whom told
him the Clouds were responsible for the Medicine Valley murders.

Mr. LaFollette stated he had not watched — or read — any news
coverage about the Medcine Valley murders except his interview with
the Yakima Herald-Republic. So when Mr. LaFollette told the FBI in
January 2020 he heard James Cloud’s name in the news, he was
referring to what Mr. Ferolito told him before the recorded interview
began.

Mr. LaFollette also stated he doesn’t think police cautioned him
against either speaking with other individuals about the case or having
contact with the media.

The information Mr. LaFollette received from Mr. Ferolito, as well as
“a few other people,” left a lasting impression. It didn’t just cause
him to now-ID James Cloud as the red-shirted male; when asked
about the blue-shirted male (the one he previously identified during
his police-administered line-up as Morris Jackson), Mr. LaFollette
now stated that was Donovan Cloud. [ECF 185, page 22, lines 12-19;
page 23, lines 1-11]

The basis for Mr. LaFollette attaching the specific name of Donovan Cloud to

the “man wearing blue” is unclear.
According to ECF 185:

Mr. LaFollette explained the connection he made between the Clouds
and the Medicine Valley murders came from two places:

First, the information provided from reporter Phil Ferolito; and
Second, “a few different people” (he couldn’t remember who, or
whether they were witnesses), all of whom told him the Clouds were

responsible for the Medicine Valley murders.

[ECF 185, page 22, lines 12-17]

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 4 Yakima. WA 98901

(509) 457-5108
oO ON DO OO BR WY AB

OW WN NN NY NY NY NY NY NY NY B= Sse |= Bw sw wow Bw Bw ow
- Oo OO ON OO KBR WY |= OD oO A N OO KR DW BS = OC

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1260 Page 5 of 8

However, even after the Yakima Herald interview Mr. LaFollette never
identified Donovan Cloud in any capacity at the time of the agents’ interview on
January 27, 2020. Mr. LaFollette never told the agents that “the man wearing blue”
was Donovan Cloud after having seen Donovan Cloud and hearing his name on the
news, as he had claimed regarding his identification of James Cloud.

On June 9, 2019 Mr. LaFollette identified the “man wearing blue” in a photo
montage as Morris Jackson. In a June 20, 2019 recorded interview Mr. Jackson told
Agent Ribail:

Ribail: Can I ask what happened to your shirt?

Jackson: I took it off at the orchard.

Ribail: Why?

Jackson: — Because it was blue ...

(June 20, 2019 recorded interview of Morris Jackson)

On September 4, 2020 the United States filed its response to the James Cloud
Motion in Limine [ECF 188]. In its response, AUSA Richard Burson reveals that
during the January 27, 2020 interview by Agent Ribail and Special Agent Terami that
Mr. LaFollette stated “that the man in the blue shirt was James Donovan”. [ECF 188,
page 7, line 17] Agent Ribail’s report of January 27, 2020 interview of Lindell
LaFollette does not contain any identification of the “man in the blue shirt” as either
James Donovan, Donovan, or Donovan Cloud.

In conjunction with this Motion to Join, Defense Counsel has requested the
Government produce Agent Ribail and Special Agent Terami’s rough notes of their

interview of Lindell LaFollette on January 27, 2020. The request for rough notes is

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 5 Yakima. WA 98901

(509) 457-5108
oO ant On oO BR WO DY =

Oo WN NY NY NY NY NY NY NY YN NY B& Bs se Ba we we ow ww Sw
-lCcOUlUCODOrlUClCOOUMNNLUCO OM OS RUUD DUCUCECUCOCOUlUCOOODOO NN UOC RR Oh ONO SOO

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1261 Page 6of8

made pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and Giglio v. United States,
405 U.S. 150 (1972). Defense Counsel is also filing a motion to continue the in-
person hearing currently scheduled for September 29 and September 30, 2020 for
several reasons to include the opportunity to obtain and review the requested notes
and additional time to prepare further briefing if necessary and to prepare for hearing
on the noted motions.

B. The August identification of Donovan Cloud by name as the man in

blue has no probative value.

Donovan Cloud adopts the “discussion” III of ECF 185 as applicable to
Donovan Cloud contained in B (probative value of Mr. LaFollette’s identification of
Donovan Cloud by name) and C (prejudicial effect of Mr. LaFollette’s identification
of Donovan Cloud by name is substantial).

C. The prejudicial effect of allowing Mr. LaFollette to refer to the “man

wearing blue” as Donovan Cloud is substantial.

According to Dr. Laney (James Cloud defense team eyewitness identification
expert), in most cases people cannot tell the difference between false memories and
true ones. Consequently, “little can be done to correct memory once it has been
corrupted.” (ECF 185, page 31, lines 11-14.) Dr. Laney will also testify that
“[rJesearch in jury decision-making shows that eyewitness testimony in general is
more influential than its value justifies.” This undue influence happens because jurors
“overvalue witness confidence” and “undervalue key factors, including identification
procedure errors,” which are known to substantially impact ID accuracy. This concept
explains why procedural fixes for tainted testimony, such as curative jury instructions,

are “largely inadequate”. (ECF 185, page 32, lines 4-9.)

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM.
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 6 Yakima, WA 98901

(509) 457-5108
oO OD NN OO nm BP WO DY =

Oo WN NY NY NY NY NY NY NY NY N |= Ba Ha sae a sa aw we we wr
-—l—lCcOUlCUCNMUCUCOOUUNNDCUCUND CUM BRU hOOUDN OUCUCACUCOOCMO OCOD NNO BRO OOUDNOU OO

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1262 Page 7 of 8

In this case it is unclear how Mr. LaFollette came to the name of Donovan
Cloud as the “man wearing blue”. Whether by outside influence, media, drug use,
short term memory loss or just fabricated out of thin air. What is clear is that allowing
Mr. LaFollette to identify the “man wearing blue” by the name of Donovan Cloud or
any name including Donovan is extremely prejudicial, without any basis in fact, and is
false. Consequently, Donovan Cloud asks this Court to prohibit Mr. LaFollette from
identifying the “man wearing blue” by the name of Donovan Cloud, James Donovan
or Donovan.

DATED this 10th day of September 2020.

Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 7 Yakima. WA 98901

(509) 457-5108
oO ON DO oO FR WO DY =

OW WN NY NY NY NY NY NY NY NY NY BSB sae B=a sa sw ow wow mw 4
- Oo O ON ODO OF KR WH = DO O WAN DO NT KR WHO NHB 3 OC

 

 

Case 1:19-cr-02032-SMJ ECF No. 189 filed 09/10/20 PagelD.1263 Page 8 of 8

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington
that on September 10, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to all
parties.

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION TO JOIN CO-DEFENDANT JAMES CLOUD’S SMITH LAW FIRM
MOTION IN LIMINE RE: LINDELL LaFOLLETTE’S FALSE 314 North Second Street
MEMORY [ECF 185] - Page 8 Yakima. WA 98901

(509) 457-5108
